This proceeding is now before us upon motion of defendants in error to dismiss. The motion for a new trial was overruled by the trial court on May 28, 1909. The petition in error and case-made were filed in this court on May 31, 1910, more than one year after the order of the trial court overruling the motion for a new trial. This court is therefore, upon the authority of the following cases, without jurisdiction to review the matters complained of in this proceeding: Sumner etal. v. Sherwood, 25 Okla. 70, 105 P. 642; Court of Honor v.Wallace, 23 Okla. 734, 102 P. 111; McMurtry v. Byrd et al.,23 Okla. 597, 101 P. 1117; Hebeison v. Hatchell,17 Okla. 260, 87 P. 643.
The motion to dismiss is sustained.
All the Justices concur.